5 F.3d 547NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles Chapman THAMER, II, Plaintiff-Appellant,v.Paul J. GRAF, Washington County District Attorney,Washington County Detention Facility, Utah StateCorrections Department, Defendants-Appellees.
No. 93-4093.
United States Court of Appeals, Tenth Circuit.
Aug. 27, 1993.

ORDER AND JUDGMENT1
Before TACHA, BALDOCK and KELLY, Circuit Judges.2


1
Mr. Thamer, appearing pro se and in forma pauperis, appeals from the dismissal, pursuant to 28 U.S.C.1915(d), of his civil rights complaint alleging a 42 U.S.C.1983 violation.  Mr. Thamer argues that the evidence in support of his conviction is insufficient and that his trial was the product of tampered evidence and false testimony.  We agree with the magistrate judge that the complaint is largely unintelligible, even with liberal construction, and that it is a challenge to confinement, not a civil rights action.  See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).  The district court did not abuse its discretion in dismissing the complaint, either as unintelligible or as an attempt to challenge the fact of confinement in a civil rights action.  See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992);  Hall v. Bellmon, 935 F.2d 1106, 1109-10 (10th Cir.1991).


2
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause therefore is ordered submitted without oral argument